UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21316 The Kensington Funds (Exact name of registrant as specified in charter) 4 Orinda Way, Suite 200C Orinda, CA 94563 (Address of principal executive offices) (Zip code) US Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100, Glendora, CA 91741 (Name and address of agent for service) 1-800-253-2949 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. K E N S I N G T O NR E A LE S T A T ES E C U R I T I E SF U N D S C H E D U L EO FP O R T F O L I OI N V E S T M E N T S M A R C H3 1 ,2 0 0 7( U n a u d i t e d ) SHARES MARKET VALUE($) Real Estate Common Stock(99.7%) Diversified (9.1%) Colonial Properties Trust 42,850 1,956,960 Crescent Real Estate Equities Company 93,500 1,875,610 PS Business Parks, Incorporated 27,500 1,939,300 Vornado Realty Trust 23,050 2,750,787 8,522,657 Healthcare (3.4%) Healthcare Realty Trust, Incorporated 13,000 484,900 Ventas, Incorporated 64,800 2,730,024 3,214,924 Hotel (7.5%) Starwood Hotels & Resorts Worldwide, Incorporated 74,020 4,800,196 Strategic Hotels & Resorts, Incorporated 50,000 1,143,500 Sunstone Hotel Investors, Incorporated 41,300 1,125,838 7,069,534 Industrial (5.8%) DCT Industrial Trust Incorporated 248,500 2,939,755 EastGroup Properties, Incorporated 27,200 1,388,016 ProLogis Trust 17,050 1,107,057 5,434,828 Multifamily (20.1%) Archstone-Smith Trust 60,900 3,305,652 Avalonbay Communities, Incorporated 36,550 4,751,500 Camden Property Trust 65,330 4,593,352 Equity Residential Properties Trust 87,830 4,236,041 Mid-America Apartment Communities, Incorporated 34,990 1,968,537 18,855,082 Net Lease (4.4%) Lexington Corporate Properties Trust 64,900 1,371,337 Liberty Property Trust 57,100 2,781,912 4,153,249 Office (19.9%) Boston Properties, Incorporated 28,075 3,296,005 Brandywine Realty Trust 54,500 1,820,845 Brookfield Properties Corporation 91,300 3,679,390 Forest City Enterprises, Incorporated 37,800 2,501,604 Kilroy Realty Corporation 24,100 1,777,375 Mack-Cali Realty Corporation 38,500 1,833,755 SL Green Realty Corporation 27,800 3,813,604 18,722,578 Retail (24.5%) Acadia Realty Trust 107,000 2,789,490 Federal Realty Investment Trust 31,000 2,809,220 Feldman Mall Properties, Incorporated 139,830 1,697,536 General Growth Properties, Incorporated 59,135 3,818,347 Kimco Realty Corporation 48,500 2,363,890 Macerich Company 20,300 1,874,908 National Retail Properties, Incorporated 118,600 2,868,934 Simon Property Group, Incorporated 42,400 4,717,000 22,939,325 Storage (5.0%) Public Storage, Incorporated 49,195 4,657,291 Total Real Estate Common Stock (Cost $75,883,358) 93,569,468 Repurchase Agreement(0.3%) Custodial Trust Company, 5.10%, dated3/31/07, due 04/01/07, repurchase price $342,583 (collateralized by U.S. Treasury Bonds, 01/15/25, valued $353,844) $ 342,437 342,437 TOTAL INVESTMENTS IN SECURITIES (cost $76,225,795)+ - 100.00% 93,911,905 Liabilities in exess of Other Assets - 0.0% (19,897 ) NET ASSETS - 100.0% $ 93,892,008 + At March 31, 2007, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, was as follows*: Cost of investments for tax purposes $ 76,324,475 Gross tax unrealized appreciation 19,047,935 Gross tax unrealized depreciation (1,460,505) Net tax unrealized appreciation $ 17,587,430 * Because tax adjustments are calculated annually, the above table reflects the taxadjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. K E N S I N G T O N SE L E C T I N C O M E F U N D S C H E D U L EO FP O R T F O L I OI N V E S T M E N T S M
